Title: From John Adams to James McHenry, 7 August 1799
From: Adams, John
To: McHenry, James



Sir
Quincy ca. 7 August 1799

I return you Col. Hawkins of 23 of May inclosed in yours of 29. July and am happy to find that all accounts agree in holding out expectations of a continuance of Peace with the Indians.
Inclosed is a letter to me from Gen. S. Smith of Baltimore, dated 24 July with an address to the Citizens of Baltimore from the Marine Committee, in a slip of a Newspaper. I wish that Justice may be done to that City, and that it may have its proportion of Aid in the fortification of it. I wish also to know, What Sum is destined for the fortifications of Castle Island & Governors Island in Boston Harbour. I wish also to know the plan for appointing Surgeons & Mates for Garrisons & Regiments &c.

J. Adams